          Case 1:17-cv-00066-TSC Document 86 Filed 06/08/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  IBRAHIM ELGABROWNY,

                          Plaintiff,

                  v.                                 Civil Action No. 17-0066 (TSC)

  CENTRAL INTELLIGENCE AGENCY, et
  al.,

                          Defendants.


                               DEFENDANTS’ STATUS REPORT

       Pursuant to the Court’s April 7, 2020 Minute Order, Defendants U.S. Department of State

(“State”) and Central Intelligence Agency (“CIA”), through undersigned counsel, submit this

status report for the Court’s consideration in this Freedom of Information Act (“FOIA”) case.

       On April 7, 2020, the Court stayed this matter at Defendants’ request because of COVID-

19 related limitations on CIA’s and State’s ability to complete its affidavits and Vaughn indices

for this case. As of the date of this status report, State personnel still do not have access to the on-

site document storage and review platform that contains the records for this case. While State

personnel have made progress remotely on the preparation of the search declaration, State is unable

to prepare a Vaughn index until normal FOIA operations resume. Defendant CIA is also still

prioritizing mission-critical functions. CIA’s FOIA staffing and processing capabilities have been

significantly reduced and have not yet returned to normal. At this time, CIA anticipates that it can

complete its affidavit and Vaughn index by the end of August, 2020.
         Case 1:17-cv-00066-TSC Document 86 Filed 06/08/20 Page 2 of 3




       Given the above, Defendants CIA and State respectfully suggest that the stay remain in

place and that the Court enter an Order requiring Defendants to file a status report by August 31,

2020, updating the Court on the status of FOIA operations at CIA and State.



Dated: June 8, 2020                          Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN
                                             D.C. BAR # 924092
                                             Chief, Civil Division

                                              /s/ William Chang
                                             WILLIAM CHANG
                                             D.C. BAR # 1030057
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2510
                                             William.chang2@usdoj.gov


                                             Counsel for Defendants




                                                2
         Case 1:17-cv-00066-TSC Document 86 Filed 06/08/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I CERTIFY that on this 8th day of June, 2020, the foregoing was served on Plaintiff by
first-class mail, postage pre-paid, and addressed as follows:

       Ibrahim Elgabrowny
       R28054-054
       Elkton
       Federal Correctional Institution
       Inmate Mail/Parcels
       P.O. Box 10
       Lisbon, OH, 44432

                                           /s/ William Chang
                                           WILLIAM CHANG




                                              3
